Citation Nr: 0509363	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for laceration 
scarring of the head, currently rated 10 percent disabling.

2.  Entitlement to an initial increased compensable 
disability rating for residuals of injury to the left vas 
deferens. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.  

By a December 1997 rating decision, the RO denied 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss 
of use of a creative organ, claimed as resulting from surgery 
performed at a VA hospital in October 1996, and denied a 
compensable rating for service-connected laceration scarring 
of the head.  In a January 2001 rating decision, the RO 
increased the rating for laceration scarring of the veteran's 
head to 10 percent.  The veteran, through his representative, 
continues to express his dissatisfaction with the 10 percent 
rating assigned for laceration scarring of his head.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in February 2000, and a transcript of the hearing has 
been included in the claims folder.

The Board of Veterans' Appeals (Board) remanded the case in 
September 2001 to afford the veteran a hearing before a 
Member of the Board (now Veterans Law Judge).  The veteran 
was scheduled to appear for a Board hearing at the RO in 
February 2004.  However, he failed to report for this 
hearing, and subsequently stated that he did not desire a 
hearing.  His hearing request, therefore, is withdrawn.  38 
C.F.R. § 20.704(d) (2004).

A June 2002 rating decision granted entitlement to 
compensation under 38 U.S.C. § 1151 for the residuals of an 
injury to the left vas deferens, and assigned a 
noncompensable rating.  Therefore, as this grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The claim for an increased compensable disability rating for 
residuals of injury to the left vas deferens must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.  The Board, 
however, will decide his other claim for an increased rating 
for laceration scarring of the head.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal for an increased 
rating for his scars. 

2.  The veteran's laceration scarring of the head, while 
shown to be manifested by itching and pain, does not cause 
disfigurement of the head, face, and neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features; and he does not 
have four or five characteristics of disfigurement.


CONCLUSION OF LAW

The schedular criteria are not met for a rating higher than 
10 percent for the laceration scarring of the head.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim in 
December 1997, so prior to even the VCAA's existence.  But 
once enacted, the RO sent the veteran letters in February 
2003, December 2003, and December 2004, regarding the 
evidence that needed to be submitted for him to prevail on 
his claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  In March 2003, he replied the 
had no further evidence to submit.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO did readjudicate the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice in February 2003, December 2003, and 
December 2004, any defect with respect to the timing of it 
was mere harmless error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim for an increased rating for laceration 
scarring of the head.  Service medical records were obtained.  
And he submitted, or the RO obtained, his private and VA 
medical records.  He was afforded a hearing before a hearing 
officer at the RO.  The RO provided him several VA 
examinations during the course of this appeal, at which time 
the examiners were asked to render opinions regarding the 
severity of the condition at issue.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is 
no evidence missing from the record that must be part of it 
for him to prevail on the claim, so, again, the timing of the 
VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  And after 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire medical history is considered when 
determining what rating to assign.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.

The veteran contends that his service-connected laceration 
scarring of the head should be rated more than 10 percent 
disabling, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  
In statements and testimony, the veteran notes that his scars 
itch and are painful.  He also notes that they are 
disfiguring.

The veteran was granted service connection for a laceration 
of the forehead requiring sutures in a May 1985 rating 
decision.  

In November 1996, the veteran requested an increased rating 
for the condition.  

A VA scars examination was conducted in October 1997.  
Physical examination found a 1.5 centimeter by 0.3 centimeter 
scar of the right anterior scalp, a 3 millimeter macule of 
alopecia of the left anterior scalp, and a 2.0 centimeter by 
0.1 centimeter scar of the left posterior scalp.  The scars 
were found to have been minimally lighter than the 
surrounding skin.  

A VA scars examination was conducted in November 2001.  The 
veteran complained of daily itching and pain of his scalp 
scars.  Physical examination noted no erythema, minimal 
scale, and 2+ tenderness.  There was no adherence, texture, 
ulceration, skin breakdown, elevation, depression, underlying 
tissue loss, inflammation, keloid, edema, disfigurement, or 
functional limitation.  

A VA scars examination was conducted in May 2003.  Physical 
examination found a 2.5 centimeter by 0.3 centimeter scar of 
the right moustache, a 4 centimeter by 0.2 centimeter scar of 
the right parietal scalp, and 3-1 centimeter in diameter 
scars.  The scars caused mild to moderate pain and mild 
adherence.  The scars, except for the right parietal scar 
were irregular, atrophic and shiny.  The scars were flesh 
colored.  The right parietal scar was elevated and indurated, 
the rest of the scars were depressed.  The scars were 
superficial, and stable.  There was no edema or inflammation, 
or limitation of motion.  There was no gross distortion or 
asymmetry of any feature or paired sets of features.  

A review of the veteran's claims file shows that his scars 
were originally rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, disfiguring scars of the head, face, and neck.  In 
a January 2001 rating decision an increased rating to 10 
percent was assigned under Diagnostic Code 7804, superficial 
scars which are tender and painful on objective 
demonstration.  The 10 percent rating was made effective the 
day the veteran appealed for an increased rating in November 
1996, and is the highest rating possible under the Diagnostic 
Code.  

Where a regulation changes after the claim has been filed and 
before the appeal process has been concluded, the claim must 
be considered under both the 
pre-amendment and post-amended versions.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).

If, however, it is shown the veteran is entitled to a higher 
rating under the revised criteria, they can only be applied 
prospectively from the effective date of the change, whereas 
the old criteria may be applied either before or after the 
date of the revisions.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 for disfigurement of the head, 
face, or neck provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

In this particular case at hand, however, a rating higher 
than 10 percent is not warranted for the veteran's scars.   

Based on descriptions of the veteran's scars in the recent 
reports of record, it is the Board's opinion that the 
veteran's scars are not severely disfiguring or repugnant so 
as to warrant a higher evaluation to 20 percent under the old 
version of Diagnostic Code 7800.  The medical evidence fails 
to establish that the veteran's scarring is productive of 
marked and unsightly deformity of the eyelids, lips or 
auricles.  In this regard, it is noted that the veteran's 
scars are located mostly on the scalp/forehead region, not on 
the eyelids, lips, or auricles.  There is one scar that is 
located in the right upper lip area.  This scar, however, is 
relatively small, measuring 2.15 centimeters by .3 
centimeters.  The remaining scars are similarly small, with 
the largest measuring only 4 centimeters in length.  In sum, 
none of the scars are productive of a marked or unsightly 
deformity; as such, a higher rating is not warranted. 

Also, ratings higher than 10 percent are not warranted under 
the amended version of Diagnostic Code 7800 because the 
medical evidence that is of record does not demonstrate there 
is disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one features or paired sets of features; or four or five 
characteristics of disfigurement.  In this regard, it is 
noted that the November 2001 VA examination report 
specifically indicated that there was no underlying tissue 
loss; and the May 2004 VA examination report indicated that 
there was no gross distortion or asymmetry of any feature or 
paired set of features.  Further, none of the medical 
evidence establishes that he has a scar that is 5 or more 
inches; skin that is hypo-or hyper-pigmented in an area 
exceeding 6 square inches; skin texture that is abnormal in 
an area exceeding 6 square inches; underlying soft tissue 
missing in an area exceeding 6 square inches; and skin 
indurated and inflexible in an area exceeding 6 square 
inches.  In sum, an increased rating is not warranted under 
the amended version of Diagnostic Code 7800.

The veteran already has the maximum possible rating under 
Diagnostic Codes 7803 and 7804.  As such, these codes need 
not be further discussed.

So, for these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent, 
meaning the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for laceration scarring of 
the head is denied.  


REMAND

The veteran contends that his residuals of injury to the left 
vas deferens is more disabling than currently evaluated.  

The RO has rated the residuals of injury to the left vas 
deferens by analogy to complete atrophy of the one teste 
under Diagnostic Code 7523.  See 38 C.F.R. § 4.20.  Under 
that diagnostic code, a noncompensable rating is warranted 
when there is complete atrophy of only one testicle; a 20 
percent evaluation may be assigned where complete atrophy of 
both testicles is shown.  38 C.F.R. § 4.115b, Diagnostic Code 
7523.

A letter from the veteran's private physician, D.L.B., M.D., 
dated in August 2002, reflects that the veteran suffers from 
pain on ambulation as well as a complete inability to run due 
to loss of vas deferens, as secondary to his hernia repair.  
In March 2004, it was noted that the veteran's vas deferens 
injury along with associated fibrosis and adhesion results in 
myofascial pain to the right groin on running and any 
forceful exertion of the right lower extremity.  

A VA genitourinary examination was conducted in September 
2003, and the examiner commented that neuropathy was 
affecting his sexual function.  

A VA computer-generated exam inquiry dated in January 2004 
noted that a VA genitourinary examination was requested on 
December 16, 2003, and was cancelled on January 9, 2004, 
because the veteran failed to report for the examination.  It 
is unclear why the veteran failed to report.  The Board will 
give the veteran one more opportunity to report for an 
examination.  A current examination is needed to properly 
assess the extent of his service-connected injury, 
particularly in light of the private medical evidence from 
Dr. D.B. which suggests that there may be additional muscular 
and neurological components to the injury.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for the residuals of a vas 
deferens injury that are not currently on 
file.  The RO should request that the 
veteran provide the necessary information 
to obtain his medical records from Dr. 
D.L:B.  

2.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA examination.  The 
claims folder and a copy of this remand 
should be furnished to the examiner.  All 
necessary studies should be conducted, to 
include any neurological studies if 
indicated.  The examiner should list all 
of the residuals of the veteran's vas 
deferens injury to include any muscle or 
neurological manifestations. 

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
this claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning this claim to the Board 
for further appellate consideration.

The veteran need take no action until he is further informed. 
The purpose of this REMAND is to obtain further development 
and ensure due process of law. No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


